Case: 17-10861   Date Filed: 01/16/2019   Page: 1 of 4


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 17-10861
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:92-cr-00757-KAM-4



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,


                                 versus


MARCOS ANTONIO MEDEROS-JIMENEZ,
a.k.a. Bigote,

                                                       Defendant - Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                           (January 16, 2019)
               Case: 17-10861     Date Filed: 01/16/2019    Page: 2 of 4


Before MARTIN, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Marcos Antonio Mederos-Jimenez, a federal prisoner serving a 135-month

sentence for attempted possession with intent to distribute cocaine, appeals the

district court’s denial of reconsideration of its denial of his motion to reduce his

sentence under 18 U.S.C. § 3582(c)(2). After careful review, we affirm.

      Mederos-Jimenez moved to reduce his sentence based on Amendment 782

to the Sentencing Guidelines. Amendment 782 reduced the base offense level for

most drug quantities listed in U.S.S.G. § 2D1.1(c) for purposes of calculating the

guideline range. See U.S.S.G. app. C, amend. 782. The Sentencing Commission

made Amendment 782 retroactively applicable under U.S.S.G. § 1B1.10(d).

      The district court denied the motion for a sentence reduction. In so doing, it

took into account that Mederos-Jimenez escaped from custody while serving his

sentence and was at large for 18 years. Mederos-Jimenez moved for

reconsideration of this decision. The district court denied that motion as well.

      Mederos-Jimenez then filed a notice of appeal of both denials. This Court

dismissed the appeal of the denial of Mederos-Jimenez’s motion to reduce his

sentence as untimely. Mederos-Jimenez’s appeal of the denial of his motion for

reconsideration is timely and therefore properly before us.




                                           2
              Case: 17-10861      Date Filed: 01/16/2019   Page: 3 of 4


      This Court has said there is no procedural mechanism for seeking

reconsideration of a sentence outside the limited context of Federal Rule of

Criminal Procedure 35(a). See United States v. Phillips, 597 F.3d 1190, 1199–

1200 (11th Cir. 2010); see also United States v. Fair, 326 F.3d 1317, 1318 (11th

Cir. 2003) (per curiam) (holding defendants may not rely on Federal Rule of Civil

Procedure 60(b) to attack the denial of a sentence reduction under 18 U.S.C.

§ 3582(c)(2)). Rule 35(a) permits courts to “correct a sentence that resulted from

arithmetical, technical, or other clear error” within 14 days after sentencing. Fed.

R. Crim. P. 35(a). Mederos-Jimenez’s motion does not meet any of these criteria.

      Our Circuit precedent says district courts have jurisdiction to entertain

successive motions for a sentence reduction if the district court denied the initial

motion for a sentence reduction. United States v. Caraballo-Martinez, 866 F.3d
1233, 1245–47 (11th Cir. 2017). We therefore construe Mederos-Jimenez’s

motion for reconsideration as a successive § 3582(c) motion.

      We review a motion for sentence reduction, whether initial or successive, for

abuse of discretion. Caraballo-Martinez, 866 F.3d at 1248. A district court may

reduce a defendant’s sentence if the Sentencing Commission has lowered the

applicable guideline range and made the amendment retroactive through an

applicable policy statement. See 18 U.S.C. § 3582(c)(2). A district court must

consider the § 3553(a) factors in exercising its discretion, id., though it need not go


                                           3
              Case: 17-10861      Date Filed: 01/16/2019   Page: 4 of 4


through each factor specifically so “long as the record demonstrates that the

pertinent factors were taken into account.” United States v. Smith, 568 F.3d 923,

927 (11th Cir. 2009).

      We cannot say the district court abused its discretion in declining to reduce

Mederos-Jimenez’s sentence. Although in denying Mederos-Jimenez’s successive

motion for a reduced sentence the district court did not expressly readopt the

reasoning set forth in its denial of his original § 3582(c) motion, the record as a

whole demonstrates the court adhered to those reasons. In its order denying

Mederos-Jimenez’s initial motion for a sentence reduction, the district court said it

considered the § 3553(a) factors as well as the fact that Mederos-Jimenez escaped

while serving the sentence he seeks to have reduced. Mederos-Jimenez argued in

his successive motion that the district court did not have to deny a reduction based

on the escape. True, but the district court was plainly allowed to consider post-

sentencing conduct in deciding whether to reduce a sentence. Caraballo-Martinez,
866 F.3d at 1249; see also U.S.S.G. § 1B1.10 cmt. n.1(B)(iii). Because we find no

abuse of discretion, we AFFIRM the denial of Mederos-Jimenez’s motion for a

sentence reduction.




                                           4